     Case 1:18-cr-00009-CMH Document 38 Filed 01/15/19 Page 1 of 4 PageID# 472



                        IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )          Case No. 1:18-CR-9 (CMH)
                                                   )
RAHEEM OLIVER,                                     )
                                                   )
                Defendant.                         )

       GOVERNMENT=S MOTION TO REVOKE CONDITIONS OF POST-CONVICTION
                    RELEASE AND FOR ARREST WARRANT

         COMES NOW the United States of America, by and through its attorneys, G. Zachary

Terwilliger, United States Attorney, and Samantha P. Bateman, Assistant United States Attorney,

and moves this Honorable Court, pursuant to 18 U.S.C. § 3143, to revoke the defendant’s post-

conviction conditions of release and issue an Order directing the United States Marshals Service

to take the defendant into immediate custody for violations of his conditions of release, including

committing new crimes. In support of this motion, the government states as follows:

         1.   On February 5, 2018, the defendant, RAHEEM OLIVER, appeared with counsel,

waived indictment, and entered a plea of guilty to a criminal information charging him with

conspiracy to commit mail and/or wire fraud, in violation of 18 U.S.C. § 1349. (Dkt. #4, 5, 7

and 8). The defendant’s conviction resulted from his scheme to defraud hundreds of elderly

victims out of a total of hundreds of thousands of dollars through a magazine fraud scam, which

included numerous false threats to his victims.

         2.   After accepting the defendant’s guilty plea, this Court set the sentencing for June 22,

2018, and issued an Order setting conditions of release (Dkt. #9). The Order released the

defendant on personal recognizance subject to certain conditions, including that the defendant
  Case 1:18-cr-00009-CMH Document 38 Filed 01/15/19 Page 2 of 4 PageID# 473



shall not commit any offense in violation of federal, state, or local law while on release in this

case.

        3. That Order advised the defendant of the following penalties and sanctions:

“Violating any of the foregoing conditions of release may result in the immediate issuance of a

warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any

bond, and a prosecution for contempt of court, and could result in imprisonment, a fine or both.”

        4.     On August 23, 2018, the Court sentenced the defendant to 168 months of

imprisonment with three years of supervised release and ordered the defendant to pay

$640,594.70 in restitution to his victims.

        5.     After two motions to delay reporting to the Bureau of Prisons, the Court ordered

the defendant to self-surrender to the Bureau of Prisons (“BOP”), as designated by the BOP, on

any date so directed by the BOP on or after January 30, 2019. (Dkt. #37).

        6.     As set forth in the attached affidavit of Postal Inspector Ray Campbell of the

United States Postal Inspection Service, the defendant has violated his conditions of release by

continuing to commit crimes involving defrauding and victimizing elderly individuals. More

specifically, as recently as December 2018 through January 2019, the defendant has continued to

use the stolen credit cards of elderly individuals, including a 91-year-old man and a 96-year-old

woman, to make personal purchases without authorization.

        This recent conduct demonstrates that the defendant remains a clear and present danger to

the community—particularly the elder community—each day that he is permitted to remain on

conditions of release. And this conduct is all the more egregious given that this is not the

defendant’s only pending federal criminal case. Indeed, Oliver is also currently on bond


                                                  2
  Case 1:18-cr-00009-CMH Document 38 Filed 01/15/19 Page 3 of 4 PageID# 474



pending his sentencing in April 2019 in the Central District of California for another extortion

case. Perversely, Oliver has used his upcoming sentencing in that case to extend his reporting

date in this case on several occasions, thereby enabling him to commit these most recent crimes.

(Dkt. #32 and 36). But enough is enough. It is time now for the defendant to finally begin

serving his sentence, if for no other reason than to incapacitate him from defrauding yet more

elderly victims.

        WHEREFORE, in light of the defendant’s violations of his conditions of post-

conviction release, the United States respectfully requests that this Honorable Court revoke the

defendant=s conditions of release, including his current self-surrender date to the Bureau of

Prisons of on or after January 30, 2019, and issue an Order directing that the United States

Marshals Service arrest the defendant and remand him immediately to the custody of the BOP to

begin serving his sentence of 168 months. A proposed Order follows.



                                              Respectfully submitted,

                                              G. ZACHARY TERWILLIGER
                                              UNITED STATES ATTORNEY


                                      By:
                                      Samantha Bateman
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            Eastern District of Virginia
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Phone: 703-299-3700
                                            Fax: 703-299-3980
                                            Email: Samantha.Bateman@usdoj.gov



                                                 3
  Case 1:18-cr-00009-CMH Document 38 Filed 01/15/19 Page 4 of 4 PageID# 475



                                     CERTIFICATE OF SERVICE

        I hereby certify that on January 15, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of such filing (NEF) to counsel

of record in this case.


                                               G. Zachary Terwilliger
                                               United States Attorney


                                        By:    ________/s/_____________
                                               Samantha P. Bateman
                                               Assistant U.S. Attorney
                                               United States Attorney’s Office
                                               Eastern District of Virginia
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Phone: 703-299-3700
                                               Fax: 703-299-3980
                                               Email: Samantha.Bateman@usdoj.gov




                                                  4
